Citation Nr: 0916040	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus with right foot heel spur, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for left foot heel spur 
with bilateral plantar fasciitis as secondary to service-
connected bilateral pes planus with right foot heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to May 
1988 and from March 1989 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision, which denied an 
increased rating for bilateral pes planus with right foot 
heel spur.

The Board construes the Veteran's representative's March 2009 
appellate brief as a notice of disagreement with the May 2008 
rating decision that denied service connection for left foot 
heel spur with bilateral plantar fasciitis.  The issue is 
addressed further below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's representative filed an appellate brief in 
March 2009.  The brief argues that the RO misconstrued the 
Veteran's July 2007 statement as a separate claim for service 
connection for plantar fasciitis and left foot heel spur.  
The Veteran's representative argues that the RO should have 
considered assigning a separate rating for the plantar 
fasciitis as part of the already service-connected bilateral 
foot condition instead of deciding the issue as a separate 
claim for secondary service connection.  To remedy the 
situation, the Veteran's representative argues that the Board 
should now do what the RO should have done originally.

The Board cannot simply ignore the RO's May 2008 rating 
decision that denied service connection for left foot heel 
spur with plantar fasciitis.  The Veteran must properly 
invoke the Board's jurisdiction to review this issue.  An 
appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.  An NOD is a written 
communication from a claimant or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction (here, the RO) and a desire to contest the 
result.  38 C.F.R. § 20.201 (2008).  While special wording is 
not required, the NOD must be in writing and in terms that 
can be reasonably construed as a disagreement with that 
determination and a desire for appellate review.  Id.  A 
veteran must file an NOD with a determination by the agency 
of original jurisdiction within one year from the date that 
the RO mailed notice of the determination. 38 C.F.R. § 
20.302(a).  If the veteran receives notice that VA has 
transferred her records to another VA office, the veteran 
must file the NOD with the office that has assumed 
jurisdiction over the records.  38 C.F.R. § 20.300.

The Board will construe the March 2009 appellate brief as an 
NOD for the issue of service connection for left foot heel 
spur with plantar fasciitis.  The appellate brief is a 
written communication that expresses dissatisfaction with the 
RO's May 2008 determination and requests appellate review.  
The brief was filed within one year of the May 2008 
determination.  Lastly, the brief was filed with the Board, 
who had jurisdiction over the Veteran's records after 
notifying the Veteran by a December 2008 letter.  Thus, this 
issue must be remanded to the RO for issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board is also remanding the issue of increased rating for 
pes planus because it is inextricably intertwined with the 
issue of service connection for plantar fasciitis.  Final 
determination of service connection, and possible initial 
rating, is required in order to decide which symptoms should 
be attributed to each condition.

Accordingly, the case is REMANDED for the following action:

Issue an SOC concerning the May 2008 
rating decision, which denied service 
connection for left foot heel spur with 
plantar fasciitis.  The Veteran is advised 
that a timely substantive appeal will be 
necessary to perfect the appeal to the 
Board concerning this issue.  38 C.F.R. § 
20.302(b) (2008).  If the appeal is timely 
perfected, both issues are to be returned 
to the Board for further appellate 
consideration, if otherwise in order.  If 
the appeal is not perfected, only the pes 
planus increased rating issue should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




